Case: 1:19-cv-00885-MWM-KLL Doc #: 20 Filed: 07/16/20 Page: 1 of 2 PAGEID #: 224

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
KYLE WRIGHT, : Case No. 1:19-cv-885
Plaintiff, : Judge Matthew W. McFarland

Vi

GENERAL ENGINE PRODUCTS, LLC, et
al.,

Defendant.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 15)

 

This case is before the Court on Defendant's Objection (Doc. 16) and Plaintiff's
Objection (Doc. 17) to Magistrate Judge Stephanie K. Bowman’s Report and
Recommendation (Doc. 15). The Magistrate Judge recommends that Defendants’
Motion to Dismiss (Doc. 11) should be granted in part and denied in part. Both parties
filed objections (Docs. 16, 17), to which both parties filed responses (Docs. 18, 19),
making this matter now ripe for the Court’s review.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has made a
de novo review of the record in this case. Upon said review, the Court finds that
Defendant's Objection (Doc. 16) and Plaintiff's Objection (Doc. 17) are not well-taken
and are accordingly OVERRULED. The Court hereby ADOPTS the Report and
Recommendation (Doc. 15) in its entirety. For the reasons stated above, and for the

reasons identified in the Report and Recommendation, it is hereby ORDERED that:
Case: 1:19-cv-00885-MWM-KLL Doc #: 20 Filed: 07/16/20 Page: 2 of 2 PAGEID #: 225

1. Defendant's Motion to Dismiss (Doc. 11) is GRANTED as to Plaintiff's
ADA discrimination and ADA retaliation claims (Counts I and II), wrongful discharge
claim (Count III), ERISA claim (Count IV), and intentional infliction of emotional
distress claim (Count VII).

2. Defendant's Motion to Dismiss (Doc. 11) is DENIED as to Plaintiff's Ohio
Rev. Code § 4112 discrimination claim as it relates to the Agreement and plaintiff's
leave of absence (Count I), Ohio Rev. Code § 4112 retaliation claim (Count II), and
conspiracy claim (Count VI).

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Met wr dela

JUDGE MATTHEW W. McFARLAND

 
